DETAILED ACTION
	This office action is in response to the amendment filed on 15 November 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, please note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 1 and 3-21 are currently pending: 1 and 3-20 have been amended; 21 is new; and 2 has been canceled.
Response to Amendment
	Applicant’s arguments (see REMARKS filed on 15 November 2021), with respect to the rejection of claims 1 and 3-20 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of amended claims 1, 3-20 and new claim 21. In addition, claim 2 has been canceled.
	In view of changes made to the Specification (i.e., change in title) in response to issues raised in a previous Office Action, the objection to the Specification is withdrawn.
	Further, in view of changes made to claims 1, 3-18 and 20, claims 1, 3-18 and 20 are no longer being interpreted under 35 USC §112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 16-17 and 19 are rejected under U.S.C. 103 as being unpatentable over Iwami et al (WO 2016/072128 A1 (please note, all citations are to US 2017/0332134 A1 in English); Iwami), in view of Shimura et al (WO 2016/002445 A1 (please note, all citations are to US 2017/0150230 A1 in English); Shimura), and further in view of Yamaji K. (US 2012/0235990 A1; Yamaji).
RE Claim 1,  Iwami discloses an image processing device (Iwami: fig. 22, illustrating ‘information processing apparatus’ 1110 displaying images 21 and 22 on ‘display unit’ 1111), comprising: a central processing unit (CPU) (Iwami: fig. 55, ‘processor’ 901, ‘display device’ 910; [0604-0605], “FIG. 55 is a block diagram that illustrates an example of the schematic configuration of a smartphone 900 to which the technology according to the present disclosure can be applied. The smartphone 900 includes a processor 901 ... The processor 901 may be, for example, a central processing unit (CPU)”) configured to: receive each of:
a first viewpoint image of a first user, wherein the first viewpoint image is viewable from a viewpoint of the first user in a space (Iwami: fig. 22; [0379], disclosing user 31 viewing video image 21 as seen from viewpoint along dotted line 32; receiving of viewpoint image is implied),
a second viewpoint image of a second user, wherein the second viewpoint image is viewable from a viewpoint of the second user in the space (Iwami: fig. 22; [0379], disclosing user 33 viewing video image 22 as seen from viewpoint along dotted line 34; receiving of viewpoint image is implied),
viewpoint position information that indicates a position of the second user, and line-of-sight information indicating a line-of-sight direction of the second user (Iwami: fig. 22, ‘imaging unit’ 1112 and 1132, fig. 24, association between ‘source apparatus performs acquisition of user information and transmits user information to sink apparatus’ and ‘user information that can be acquired by source apparatus’ including ‘face recognition’ and ‘direction of face and information of sight destination’ (note, ‘sink’ apparatus corresponds with ‘information processing apparatus’ 1110); [0389], user’s position is obtained, [0390], user’s line of sight (LOS) is detected, [0392], change in strength of audio signal can be used to determine a change in a user’s position);
control display of each of the first viewpoint image, and the second viewpoint image (Iwami: fig. 22; [0375], “the display form (the display form of a display unit) of an image transmitted from each source apparatus is determined on the basis of a positional relation between a user using the source apparatus and a display unit of the sink apparatus side”); and
line-of-sight information of the first user indicates a line-of-sight direction of the first user (Iwami: [0390], acquiring user information, such as face direction and a user’s line-of-sight).
However, even though Iwami does not expressly teach,
Shimura (in the same general field of endeavor) discloses control superimposition of a second viewpoint image of a second user on a first viewpoint image of a first user based on a positional relationship of the first user and the second user in a virtual space (Shimura: fig. 17, illustrating a ‘line-of-sight format processing apparatus’; fig. 25, illustrating an overlap of image v11b on image v11a; [0004], disclosing background art where images are presented to a user in a virtual space, [0297-0307], reference target information is defined (line-of-sight to an object indirectly comprises user position), and lines-of-sight or viewpoints of a plurality of users can be shared, [0371-0375], disclosing overlap of Ub’s image v11b (second user’s image) on Ua’s image v11a (first user’s image), where overlap depends on ‘positional relationship’ (e.g., range of users visual field) between user Ua and Ub),
wherein the positional relationship is based on using the viewpoint position information and the line-of-sight information of the second user (Shimura: fig. 16, illustrating ‘cross-reference’ between line-of-sight formats of user Ua and user Ub, where formats may depend on line-of-sight and position information of each user; [0371-0372], partial images presented to users on the basis of a range indicating a user’s visual field, [0375], superimposition of images dependent on overlap of visual fields of first and second users);
control display of each of the first viewpoint image, and the second viewpoint image superimposed on the first viewpoint image (Shimura: [0329], overlap of reference ranges (e.g., visual field) of users with visual field of a first user (e.g., user Ua), [0375], superimposition of images dependent on overlap of visual fields of first and second users); and
control change of at least one of a position of the displayed second viewpoint image (Shimura: figs. 24-25, illustrating a change in position of displayed image v11b, where in fig. 24 viewpoint image v11b does not overlap viewpoint image v11a, and in fig. 25 viewpoint image v11b overlaps viewpoint image v11a; also, please note, according to Shimura in [0091], line-of-sight format is equivalent to ‘control information’).
	Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Shimura’s method of controlling superimposition and display of a second viewpoint image of a second user on a first viewpoint image of a first user with Iwami’s image processing device, with the expected benefit of enabling users to share their respective viewpoint images with each other for collaboration, enjoyment, etc.
	Yet, although Iwami/Shimura does not appear to expressly teach,
	Yamaji (in the field of displaying multi-viewpoint images) discloses the concept of controlling change of at least one of a position of a displayed second viewpoint image, a size of the displayed second viewpoint image, or transparency of the displayed second viewpoint image based on line-of-sight information of a first user (Yamaji: fig. 3, ‘right viewpoint image’ (e.g., first viewpoint image), ‘left viewpoint image’ (e.g., second viewpoint image); [0023], synthesizing a 3D image from multi-viewpoint images; [0093-0094], disclosing displacement of a right viewpoint image and a left viewpoint image to synthesize a 3D image).
	Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Yamaji’s controlling change of a position of a displayed second viewpoint image (based on line-of-sight of a first user) with Iwami/Shimura’s 
RE Claim 3, Iwami/Shimura/Yamaji discloses the image processing device according to claim 1, and in addition Shimura teaches obtain specific information from the line-of-sight information of the first user and the line-of-sight information of the second user (Shimura: [0217-0218], determine a direction in which a user’s head faces or in which a user’s eyeball faces); and implicitly teaches control the display of the second viewpoint image based on the specific information (Shimura: fig. 16, ‘line-of-sight format B’ (control of displayed information for user Ub), fig. 25, illustrating the display of overlapped content, where overlapped amount depends on the direction in which the head and eyeballs of user Ua and user Ub face).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Shimura’s specific information from line-of-sight information of a first user and line-of-sight information of a second user, and control display of a second viewpoint image based on the specific information with Iwami/Shimura/Yamaji’s image processing device in order to strengthen validity of the determination of lines-of-sight for the first user and the second user since direction in which respective user’s head faces and user’s eyeball faces can be used to determine the lines-of-sight.
RE Claim 16, Iwami/Shimura/Yamaji teaches the image processing device according to claim 3, and Iwami also discloses obtain the line-of-sight information of the first user from a sensor, and the sensor detects movement of the first user (Iwami: [0389-0390], imaging sensor is used to determine a user’s line-of-sight, and movement of the user).
RE Claim 17, Iwami/Shimura/Yamaji discloses the image processing device according to claim 16, and Shimura further teaches wherein the sensor is on a head mounted display (Shimura: fig. 1, ‘HMD’ 30; [0066], disclosing an acceleration sensor or an angular velocity sensor (e.g., gyroscopic sensor) which detects motion (e.g., motion in a yaw direction, a pitch direction, and a roll direction) of an HMD).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Shimura’s sensor(s) on a head mounted display 
RE Claim 19, Iwami discloses an image processing method (Iwami: title, “information processing apparatus, communication system, information processing method, and program”, abstract, “An image that can be easily viewable for a user is provided”), comprising: receiving each of: a first viewpoint image of a first user, and a second viewpoint image of a second user (Iwami: fig. 22; [0379], disclosing user 31 viewing video image 21 as seen from viewpoint along dotted line 32, and user 33 viewing video image 22 as seen from viewpoint along dotted line 34; receiving of viewpoint images is implied).
In addition, the remaining limitations recited in claim 19 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.

Claims 4 and 11 are rejected under U.S.C. 103 as being unpatentable over Iwami, in view of Shimura, and Yamaji, and further in view of Salivar et al (US 2016/0191799 A1; Salivar).
RE Claim 4, Iwami/Shimura/Yamaji teaches the image processing device according to claim 3, and Yamaji also implicitly discloses the specific information indicates a parallax associated with the line-of-sight information of the first user (Yamaji: [0002-0004], disclosing parallax associated with a user’s view of an object in a line-of-sight direction).
Therefore, before  the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Yamaji’s indication of parallax associated with the line-of-sight information of a first user with Iwami/Shimura/Yamaji’s image processing device would have been to make displayed information appear more natural to users since depth information would be more consistent with what user’s expect to see.
Still, even though Iwami/Shimura/Yamaji does not appear to expressly teach,
Salivar (in the field of correlating camera views) discloses control movement of the displayed second viewpoint image to a center of the displayed first viewpoint image based on decrease in parallax (Salivar: [0039], disclosing a decrease in parallax is achieved by moving lines-of-sight of a first viewpoint image and a second viewpoint image closer together 
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Salivar’s method of decreasing parallax (e.g., moving respective lines-of-sight closer together) between camera views with Iwami’s, modified by Shimura/Yamaji’s, image processing device so the combined Iwami/Shimura/Yamaji/Salivar device controls movement of the displayed second viewpoint image to a center of the displayed first viewpoint image based on decrease in the parallax. Further, the motivation for combining Salivar’s method with Iwami/Shimura/Yamaji’s image processing device would have been to reduce the adverse effects of parallax on correlation accuracy among objects within a certain distance from cameras obtaining the viewpoint images.
RE Claim 11, Iwami/Shimura/Yamaji discloses the image processing device according to claim 3, and although Iwami, modified by Shimura and Yamaji, does not expressly teach,
Salivar discloses control movement of a pair of displayed viewpoint images toward a center of a visual field of one of the images, and the movement of a second displayed viewpoint image toward the center of a visual field of a first displayed image is based on movement of the line-of-sight direction of the first user to the displayed second viewpoint image (Salivar: [0039], disclosing a decrease in parallax is achieved by moving lines-of-sight of a first viewpoint image and a second viewpoint image closer together (in other words, moving the second viewpoint image and the first viewpoint image towards each other meets the claimed limitation, as recited)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Salivar’s method of decreasing parallax (e.g., moving respective lines-of-sight closer together) between camera views with Iwami’s, modified by Shimura/Yamaji’s, image processing device so the combined Iwami, modified by Shimura/Yamaji/Salivar, device controls movement of the displayed second viewpoint image toward a center of a visual field of the first user, and the movement of the displayed second viewpoint image toward the center of the visual field of the first user is controlled based on movement of the line-of-sight direction of the first user to the displayed second viewpoint image. Additionally, the motivation for combining Salivar’s 

Claims 5-7 are rejected under U.S.C. 103 as being unpatentable over Iwami, in view of Shimura, Yamaji, and Salivar, and further in view of Shikata et al (US 2011/0018968 A1; Shikata).
RE Claim 5, Iwami/Shimura/Yamaji/Salivar discloses the image processing device according to claim 4.
However, although Iwami/Shimura/Yamaji/Salivar does not appear to expressly teach,
Shikata (in the field of stereoscopic viewing systems) discloses in a case where the parallax is one of equal to or smaller than a first threshold, control increase in the size of the displayed second viewpoint image (Shikata: fig. 13, illustrating a larger displayed image for a ‘small parallax level’; [0078-0079], “the stereoscopically displayed stereoscopic image G3 may be enlarged or reduced to change the size thereof depending on the parallax level … Therefore, for example, a black frame, as shown in FIG. 13, may be added around the stereoscopically displayed stereoscopic image depending on the amount of change of the parallax level to provide indication of an actual display range on the LCD 2 during the stereoscopic display”; please note, defining a ‘threshold’ is well-known in the art of image processing such that a parallax value equal to or below the defined threshold causes an image to be displayed larger).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Shikata’s method of enlarging a displayed image when a parallax is equal to or smaller than a threshold with Iwami/Shimura/Yamaji/Salivar’s image processing device, with the expected benefit of enable users to efficiently control the parallax level (Shikata, [0079]).
RE Claim 6, Iwami/Shimura/Yamaji/Salivar/Shikata teaches the image processing device according to claim 5, and Salivar strongly suggests the display control unit moves the viewpoint image of the another user in a direction out of the visual field obtained from the line-of-sight information of the user as the parallax increases (Salivar: [0039], disclosing a decrease 
a person having ordinary skill in the art (a PHOSITA) can apply common sense and reasoning to conclude that the movement of the displayed second viewpoint image in a direction out of a visual field of the first user is based on an increase in the parallax.
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to apply common sense and reasoning to Salivar’s suggested method of moving a viewpoint image of another user out of the visual field of a viewpoint image of a user as the parallax increases with Iwami/Shimura/Yamaji/Salivar/Shikata’s device in order to communicate clearly, and in an easy to understand way that the viewpoint images do not have common overlapping regions.
RE Claim 7, Iwami/Shimura/Yamaji/Salivar/Shikata discloses the image processing device according to claim 6, Shikata strongly suggests control end of the display of the second viewpoint image in a case where the parallax is one of equal to or larger than a second threshold, and the second threshold is larger than the first threshold (Shikata: [0081], “If the parallax level is excessively large, appropriate stereoscopic viewing cannot be provided”), such that
a PHOSITA can apply a common, well-known concept such as end the display of a viewpoint image when the parallax of the viewpoint image is equal to or larger than a second threshold, and the second threshold is larger than the first threshold (wherein appropriate viewing cannot be provided).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to apply a common, well-known concept such as ending the display of an image when the parallax of the image is equal to or larger than a second threshold which is larger than the first threshold with Iwami/Shimura/Yamaji/Salivar/Shikata’s image processing device in order to reduce eye strain experienced by users viewing the displayed information.

Iwami, in view of Shimura, Yamaji, and Du et al (US 2019/0052842 A1; Du), and further in view of Woo et al (US 2014/0149905 A1; Woo).
RE Claim 8, Iwami/Shimura/Yamaji teaches the image processing device according to claim 3, and even though Iwami/Shimura/Yamaji does not appear to expressly disclose,
Du (in the field of collaborative automotive systems) teaches the specific information indicates a ratio at which visual fields overlap with each other (Du: [0006], “Another aspect of the present disclosure describes an augmented display system … comprising … a receiver for receiving a second image of a second field of view wherein the second field of view partially overlaps the first field of view”), and control increase in a transmittance of a viewpoint image (Du: [0007], “combining the first image and the second image to generate a combined image wherein the first image is presented within the combined image as partially transparent”).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Du’s ratio at which visual fields overlap and control which increases the transmittance of a viewpoint image with Iwami/Shimura/Yamaji’s image processing device comprising visual fields of a first and second user, and displays first viewpoint and second viewpoint images associated with said first and second user so the combined Iwami/Shimura/Yamaji/Du device indicates a ratio at which a visual field of the first user overlaps with a visual field of the second user, and controls an increase in at least one of the size or transmittance of the displayed second viewpoint image. Further, the motivation for combining Du’s method with Iwami/Shimura/Yamaji’s device would have been to help users better understand the information presented to them since they can see displayed information associated with both visual fields.
Still, although Iwami/Shimura/Yamaji/Du does not expressly disclose,
Woo (in the field of page navigation of displayed information in an electronic device) teaches the concept of increasing the transmittance of a second image as the amount/ratio of overlap with a first image increases, and implicitly teaches the concept of reducing the transmittance of the first image as the ratio of overlap with the second image decreases (fig. 7; [0084], disclosing the increase in transparency of image layer 72 as the amount overlap with image layer 71 increases; please note, by expressly disclosing the increase in transparency with 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Woo’s concept of increasing transmittance of an image as an overlap ratio increases and decreasing the transmittance of the image as the overlap ratio decreases with Iwami/Shimura/Yamaji/Du’s image processing device, with the expected benefit of making it easier for users to understand the information presented to them since they can more clearly see displayed information associated with both visual fields as the amount of overlap between said visual fields changes.

Claims 18 and 20 are rejected under U.S.C. 103 as being unpatentable over Iwami, in view of Shimura, and Yamaji, and further in view of Togita K. (US 2012/0140030 A1; Togita).
RE Claim 18, Iwami/Shimura/Yamaji teaches the image processing device according to claim 1.
Yet, even though Iwami/Shimura/Yamaji does not expressly disclose,
Togita (in the field of encoding methods for multiplexing a plurality of encoded streams) teaches a bit rate distribution of an image is changeable on a basis of a size of the image (Togita: [0010], “it is an aspect of the invention to provide an encoding apparatus in which bit rates and buffer sizes regarding the encoding of right and left images are properly distributed at the start of recording, thereby preventing a deterioration in image quality and enabling the encoding to be efficiently performed”, and [0048], “the bit rates and the buffer sizes regarding the encoding of the right and left input images can be properly distributed at the time of the recording start. Such an encoding that a difference of the encoding deterioration between the right and left images, which difference is a cause of a feeling of discomfort of the 3D image, is reduced and the deterioration in image quality can be prevented can be performed”).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Togita’s bit rate distribution of an image, changeable based on a size of the image, with Iwami/Shimura/Yamaji’s image processing device comprising a second viewpoint image so the combined Iwami/Shimura/Yamaji device bases a bit rate distribution of the second viewpoint image on the size of the second viewpoint image. Additionally, the motivation for combining Togita’s bit rate distribution of an image with Iwami/Shimura/Yamaji’s image processing device would have been to reduce deterioration in quality of the encoded viewpoint image of the another user (Togita, [0010]).
RE Claim 20, Iwami discloses an image provision system (Iwami: fig. 22, ‘communication system’ 1100 (since Iwami’s communication system provides images for viewing, it is interpreted as an ‘image provision system’)), comprising: an image processing device (Iwami: fig. 22, illustrating ‘information processing apparatus’ 1110 displaying images 21 and 22 on ‘display unit’ 1111) that includes a central processing unit (CPU) (Iwami: fig. 55, ‘processor’ 901, ‘display device’ 910; [0604-0605], “FIG. 55 is a block diagram that illustrates an example of the schematic configuration of a smartphone 900 to which the technology according to the present disclosure can be applied. The smartphone 900 includes a processor 901 ... The processor 901 may be, for example, a central processing unit (CPU)”), and
an image provision device that includes circuitry configured to transmit the first viewpoint image and the second viewpoint image to the image processing device (Iwami: fig. 22, illustrating ‘information processing apparatus’ 1120, which transmits first viewpoint image to ‘information processing apparatus’ 1110, and ‘information processing apparatus’ 1130, which transmits second viewpoint image to ‘information processing apparatus’ 1110).
However, even though Iwami does not expressly teach,
Togita discloses bit rate distribution based on the size or the transparency of an image (Togita: [0010], “it is an aspect of the invention to provide an encoding apparatus in which bit rates and buffer sizes regarding the encoding of right and left images are properly distributed at the start of recording, thereby preventing a deterioration in image quality and enabling the encoding to be efficiently performed”, and [0048], “the bit rates and the buffer sizes regarding the encoding of the right and left input images can be properly distributed at the time of the recording start. Such an encoding that a difference of the encoding deterioration between the right and left images, which difference is a cause of a feeling of discomfort of the 3D image, is reduced and the deterioration in image quality can be prevented can be performed”).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Togita’s bit rate distribution based on the size or transparency of an image with Iwami/Shimura/Yamaji’s image processing device comprising a second viewpoint image so the combined Iwami/Shimura/Yamaji device bases a bit rate distribution of the second viewpoint image on the size of the second viewpoint image. Additionally, the motivation for combining Togita’s bit rate distribution of an image with Iwami/Shimura/Yamaji’s image processing device would have been to reduce deterioration in quality of the encoded viewpoint image of the another user (Togita, [0010]).
Further, the remaining limitations recited in claim 20 are substantially similar in scope with corresponding limitations recited in claim 18 and are, therefore, rejected under the same rationale.
Allowable Subject Matter
Claim 21 is allowed.
Claims 9-10 and 12-15 are objected to as being dependent upon a rejected base claim (claim 1), but would be allowable if rewritten in independent form including all limitations of any intervening dependent claims (claim 8 and 11, respectively) and limitations of the base claim.
In addition, the following is an examiner's statement of reasons for allowance:
As per claim 9, Iwami/Shimura/Yamaji/Du/Woo discloses the image processing device according to claim 8.
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “wherein the CPU is further configured to control end of the display of the second viewpoint image in a case where the ratio is one of equal to or larger than a threshold”.	
 As per claim 12, Iwami/Shimura/Yamaji/Salivar teaches the image processing device according to claim 11.
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “wherein the CPU is further configured to control display of a timer on the displayed second viewpoint image based on a static state of the displayed second viewpoint image, and the displayed second viewpoint image is in the static state at the center of the visual field of the first user”.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but, respectfully, are moot in view of the new ground(s) of rejection necessitated by amendment. In particular, new prior art references Iwami, Shimura and Yamaji, in combination with previously cited prior art, are now relied upon for amended limitations.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Wang et al (CN 107223270 A (US 2019/0318546 A1); parallax between scene picture and AR picture of a first user and scene picture and AR picture of a second user, [0057-0058]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F VALDEZ whose telephone number is (571)270-3744.  The examiner can normally be reached M-F: 0730-1600 hrs EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611